DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2020 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 17-25 and 30 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Crooke et al (2005/0100885, May 2005, of record).
Crooke et al disclose a number of antisense oligonucleotides (see paragraph [0053]), one of which of SEQ ID NO: 29729 (see sequence listing) is 100% complementary to nucleotides 2695-2714 of instant SEQ ID NO: 141:


                           ||||||||||||||||||||
SEQ ID NO: 29729        20 CTGTTTTTTTTTTTTTTTTT 1


Crooke et al further disclose that the oligonucleotides of the invention can have at least one or more phosphorothioate linkages and at least one 2’-O-methoxyethyl sugar modification (see paragraphs [0053, 0109]) and can contain LNAs (see paragraph [0140]). Crooke et al disclose that such antisense oligonucleotides can be included in compositions further including pharmaceutical carriers (see paragraph [0236]).
The oligonucleotide disclosed by Crooke et al satisfies structural requirements of claims 17-25 and 30, therefore functional outcome of upregulating Sirtuin expression is expected in the absence of evidence to the contrary.

Claim(s) 29 and 33 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mounts-2 (US 2005/0221354, October 2005).
Mounts-2 discloses an oligonucleotide of SEQ ID NO: 157138 (see paragraph [0139], sequence listing), 25 nucleotides long, which comprises instant SEQ ID NO: 104:
SEQ ID NO: 104       1 CAGATTCCAGTTCCCATTCA 20
                       ||||||||||||||||||||
SEQ ID NO: 157138    6 CAGATTCCAGTTCCCATTCA 25

Further Mounts-2 discloses that the oligonucleotides of the invention can be modified as peptide nucleic acids (PNA) (see paragraph [0074]).
The oligonucleotide disclosed by Mounts-2 satisfies structural requirements of claims 29 and 33, anticipating them.
29, 33 and 34 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gwathmey (WO 2008/042510, April 2008).
Gwathmey discloses an oligonucleotide of SEQ ID NO: 246 (see paragraph [6], sequence listing), which comprises instant SEQ ID NO: 122:
SEQ ID NO: 122        1 CGGGTATTTATTGCTGTAC 19
                        |||||||||||||||||||
SEQ ID NO: 246       25 CGGGTATTTATTGCTGTAC 43

Further Gwathmey discloses that the oligonucleotides of the invention can be modified with phosphorothioate bonds (see paragraph [0130]).
The oligonucleotide disclosed by Gwathmey satisfies structural requirements of claims 29, 33 and 34, anticipating them.

Allowable Subject Matter
Claims 41-43 are allowed.

Response to Arguments
Applicant's arguments filed 11/03/2020 and 10/07/2020 have been fully considered but they are not persuasive. 
Previous rejections are withdrawn in view of new amendments, arguments are moot.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635